
	

114 S2703 IS: ABLE Financial Planning Act
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2703
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mr. Casey (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow rollovers between 529 programs and ABLE
			 accounts.
	
	
		1.Short title
 This Act may be cited as the ABLE Financial Planning Act.
		2.Rollovers to ABLE programs from 529 programs
 (a)In generalClause (i) of section 529(c)(3)(C) of the Internal Revenue Code of 1986 is amended by striking or at the end of subclause (I), by striking the period at the end of subclause (II) and inserting , or, and by adding at the end the following:  (III)to an ABLE account (as defined in section 529A(e)(6)) of the designated beneficiary or a member of the family of the designated beneficiary.
					Subclause (III) shall not apply to so much of a distribution which, when added to all other
			 contributions made to the ABLE account for the taxable year, exceeds the
			 limitation under section 529A(b)(2)(B)..
 (b)Effective dateThe amendments made by this section shall apply to distributions after the date of the enactment of this Act.
			3.Rollovers to 529 programs from ABLE accounts
 (a)In generalClause (i) of section 529A(c)(1)(C) of the Internal Revenue Code of 1986 is amended— (1)by striking such payment or distribution, into another and inserting such payment or distribution—
					
 (I)into another, (2)by striking the period at the end and inserting , or, and
 (3)by adding at the end the following new clause:  (II)to a qualified tuition program (as defined in section 529(b)) for the benefit of the same designated beneficiary or a member of the family of such designated beneficiary..
 (b)Effective dateThe amendments made by this section shall apply to distributions after the date of the enactment of this Act.
			
